Case 20-12890-mkn Doc 35 _ Entered 06/29/20 10:59:21

E FILED ON 06/29/2020

THOMAS E. CROWE, ESQ,

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

2830 8. Jones Blvd., #3

Las Vegas, Nevada 89146

(702) 794-0373

Attorney for Debtor

Nevada State Bar no. 3048

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

Re KEKE

In re: )

) BK-S- 20-12890-MKN
PLAYERS NETWORK, ) Chapter 11
)
)
)

Date:
Time:

Debter.

 

ATTORNEY INFORMATION SHEET

Page 1 of 1

BANKRUPTCY NUMBER:

RE: EX PARTE MOTION TO CONVERT TO STANDARD CHAPTER 11

As required by the Court, I have contacted the parties listed below regarding

the attached proposed Order Shortening Time. They agree or disagree to the time being

shortened, as indicated below:

 

NAME DATE CONTACTED AGREE DISAGREE
Tedd Burr 6/29/2020 XX

Chapter 11 Trustee
Michelle Forrest 6/29/2020 xX
Bankruptcy Analyst

Region 17 Las Vegas Office
United States Trustee

Respectfully Submitted by:

DATE: June 29, 2020 /s'THOMAS E. CROWE, ESO.
THOMAS E,. CROWE

HEE

 

 
